Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163320(63)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  SOARING PINE CAPITAL REAL ESTATE                                                                                    Justices
  AND DEBT FUND II, LLC,
            Plaintiff/Counterdefendant-
            Appellee,
                                                                    SC: 163320
  v                                                                 COA: 349909
                                                                    Oakland CC: 2018-163298-CH
  PARK STREET GROUP REALTY SERVICES,
  LLC, PARK STREET GROUP, LLC, and
  DEAN J. GROULX,
             Defendants/Counterplaintiffs-
             Appellants.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiff/counterdefendant-appellee to
  extend the time for filing its answer to the application for leave to appeal is GRANTED.
  The answer will be accepted as timely filed if submitted on or before September 1, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2021

                                                                               Clerk